Title: James Madison to Thomas Marshall, 14 March 1832
From: Madison, James
To: Marshall, Thomas


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                  Mar. 14. 1832
                            
                        
                        J. Madison has duly recd. the pamphlet copy of Mr. Marshalls speech "on the abolition of Slavery," with wch.
                            he has been favored. It very ably discusses the important subject, and very advantageously presents the particular views
                            espoused by the Author. J. M. begs Mr. Marshall, to accept with his acknowledgments for the polite attention, assurances
                            of his cordial esteem & respect
                        
                            
                                
                            
                        
                    